WENTWORTH, Judge.
Appellant seeks review of an administrative order by which penalties were imposed for violations of the Florida Uniform Land Sales Practices Law. We find that appellant has presented no point of reversible error, and we affirm the order appealed.
Among other penalties, appellant was assessed a $5,000 fine for utilizing false, deceptive, or misleading sales methods with regard to subdivided land. In its final order the agency noted that the recommended order contained a statement that, as to the penalty for this violation, the hearing officer made “no recommendation ... in that the terms of section 498.051, Florida Statutes, do not lend themselves to addressing the particular facts_” Indicating that it had reviewed the entire record, the agency assessed the $5,000 fine with an explanation that this penalty was imposed “due to the hearing officer’s determination that the violation did occur.”
Section 120.57(l)(b)8, Florida Statutes, requires the hearing officer to submit to the agency a “recommended penalty, if applicable.” In accordance with section 120.-57(l)(b)9, Florida Statutes, the agency may then accept the recommended penalty, or modify it with a particularized statement as to its reasons for such modification. In the present case the hearing officer did not recommend the imposition of a fine for appellant’s violation of the prohibition against false, deceptive, or misleading sales methods, referencing section 498.051, Florida Statutes. However, section 498.049(4), Florida Statutes, authorizes the imposition of civil penalties for such violations. In the circumstances presented appellant has not shown that the agency exceeded its authority under either Chapter 120 or Chapter 498, Florida Statutes, in imposing a $5,000 fine upon a determination that the alleged violation did occur.
The order appealed is affirmed.
WIGGINTON and NIMMONS, JJ., concur.